434 F.2d 1037
Ernest A. HINGLE, Plaintiff-Appellant,v.Chalin O. PEREZ et al., Defendants-Appellees.
No. 29932 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
November 4, 1970.

Appeal from the United States District Court for the Eastern District of Louisiana at New Orleans; Alvin B. Rubin, Judge.
Benjamin E. Smith, of Smith & Scheuermann, New Orleans, La., for appellant.
Sidney W. Provensal, Jr., Marcel Livaudais Jr., of Provensal & Fitzmaurice, New Orleans, La., for appellees.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of the District Court. Hingle v. Perez, 312 F. Supp. 127 (E.D.La.1970).


2
Affirmed.



Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I